CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 08 Mar. 2022
	Claims 1-21 are pending in this case. Claims 1, 8 and 15 are independent claims


Examiner's Note
	The previous Final Rejection dated 01 April 2022 is vacated/withdrawn and superseded by this Final Rejection Office Action. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biebesheimer et al. (Pub. No.: US 2002/0107842; Filed: Feb. 7, 2001) (hereinafter “Biebesheimer”).

Regarding independent claim 1, 8 and 15, Biebesheimer disclose a system comprising: 
one or more processors (0035-0037); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (0035-0037): 
providing a first interface within a user interface through which a parameter within a parameterized state associated with a resource is selected (0035-0037; 0103-0105); 
providing, in response to a selection of a parameter, a second interface within the user interface through which a visualization of the resource is provided, (0035-0037; 0103-0105); and 
detecting a utilization mode of the resource and an interaction with an application for the
 resource (0103-0105); and 
generating a parameterized state for the resource based on the utilization mode, the interaction, and the selection from the user (0103-0105).

Regarding dependent claims 2, 9 and 16, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, wherein the resource includes a data set, a project, or a file (0075).

Regarding dependent claim 3, Biebesheimer disclose the system of claim 1, wherein the instructions further cause the system to perform: selectively permitting a user to modify the generated parameterized state based on an access control level of the user (0035-0037). 

Regarding dependent claims 4, 11 and 18, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, the system of claim 1, wherein the parameter associated with the resource provides one or more corresponding previews of the resource through the first interface (0035-0037).

Regarding dependent claims 5, 12 and 19, Biebesheimer disclose the system of claim 4, 11 and 18 respectively, the wherein the one or more corresponding previews of the resource include visualizations associated with a portion of the resource (0067; 0095; 0098).

Regarding dependent claims 6, 13 and 20, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, wherein the first interface permits setting, changing, and removing the parameter (0040; 0042; 0100). 

Regarding dependent claims 7 and 14, Biebesheimer disclose the system of claims 1 and 8 respectively, wherein the generating of the parameterized state is in response to detecting a mode of  visualization of the resource (0040; 0042; 0100; 0103-0105).

 	Regarding dependent claims 10 and 17, Biebesheimer disclose the method of claims 8 and 17 respectively, wherein the first user interface is provided through a data analysis application (0035-0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer  in view of WOO et al. (Pub. No.: US 2020/0152181; Effective Filing Date: Apr. 30, 2017) (hereinafter “WOO”).

Regarding dependent claim 21, Biebesheimer disclose the system of claim 1, wherein the parameterized state specifies a particular state in which the application starts (0043); 
Biebesheimer does not expressly disclose the instructions further cause the system to perform:
transmitting parameterized states corresponding to the parameterized state to another device, wherein a particular parameterized state of parameterized state of the parameterized states is activated on the other device based on an access policy corresponding to the other device;
tracking, by the system, a mode of utilization of the particular parameterized state on the other device and whether or not the other device has modified the particular parameterized state; and
displaying information of the mode of utilization and whether or not the other device has modified the particular parameterized state on the first interface.

WOO teach transmitting parameterized states corresponding to the parameterized state to another device, wherein a particular parameterized state of parameterized state of the parameterized states is activated on the other device based on an access policy corresponding to the other device (0008; 0066; 0114);
tracking, by the system, a mode of utilization of the particular parameterized state on the other
device and whether or not the other device has modified the particular parameterized state (0008; 0066; 0114); and
displaying information of the mode of utilization and whether or not the other device has modified the particular parameterized state on the first interface (0008; 0066; 0114).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine WOO with Biebesheimer for the benefit of generating a rule for sequentially arranging states of an electronic device corresponding to a user utterance by combining rules for executing the action of each app (0006).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768